Citation Nr: 1734800	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was subsequently transferred to the RO in Atlanta, Georgia.

In January 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of this proceeding has been associated with the record.  In March 2013, the Board remanded the claim for additional development and it now returns for further appellate review. 

The Board observes that the Veteran has also perfected an appeal as to the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for depression, muscle spasms, and a neurological condition; however, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, those issues will be the subject of a separate Board decision issued at a later date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In March 2013, the Board remanded the appeal for, among other things, a VA examination so as to identify the nature and etiology of all acquired psychiatric disorders other than depression.  Thereafter, in April 2015, a VA examiner diagnosed unspecified neurocognitive disorder, which she determined was unrelated to military service.  She further found that, at the time of the examination, the Veteran did not meet the criteria for PTSD.

Here, the Board finds that an addendum opinion is needed to address the nature and etiology of any acquired psychiatric disorder other than depression that has been present since the Veteran's October 2004 claim, even if such has since resolved, or provide an explanation as to why such diagnosis is invalid.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, the evidence shows multiple competent diagnoses of PTSD.  See, e.g., Dr. D.M.L.G (February 13, 2006); VA treatment record (January 9, 2007); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a clear PTSD diagnosis by a mental-health professional must be presumed, unless evidence shows to the contrary, to have been made in accordance with the applicable DSM criteria).  In fact, Dr. D.M.L.G. opined that the Veteran's PTSD is related to his reported in-service abuse and trauma.  Accordingly, the Board seeks further insight into the nature and etiology of the Veteran's alleged acquired psychiatric disorder other than depression as well as an opinion regarding the sufficiency of Dr. D.M.L.G.'s favorable opinion.

The Board further notes that recently received evidence tends to support the Veteran's assertion that he was involved in a motor vehicle accident in 1972; then arrested and assaulted while in custody during a two-week investigation in November 1972; and released back to service after charges were dropped, but separated from service shortly thereafter.  The Veteran further asserts that once released back to service, he was again harassed, underwent mental health treatment, and has since been depressed and taking mental health medications.  See, e.g., Brief (October 2014).

In this regard, VA has received service personnel records (SPR) showing that the Veteran was absent from training from November 13-22, 1972, for investigation and pre-trial conference.  See SPR, transfer sheet (November 22, 1972).
While there is no other documentation of the reported motor vehicle accident, two fellow solders indicated that they were also involved in the motor vehicle accident and witnessed police take the Veteran into custody and harass him.  See Statement, P. Thomas (November 29, 2008); Statement, C. Chache (December 12, 2003).  Service records also show that, upon his release back to service, the Veteran was immediately transferred to a different unit on the basis of "unsat conduct" (see SPR, disposition form, November 22, 1972), received mental health treatment (see Service treatment record, January 22, 1973), and medically discharged from service just ten days after his mental health treatment (see DD Form 214, February 2, 1973).  One soldier suspects that the Veteran's commanding officer targeted him due because he was black.  See Statement, C. Chache (December 12, 2003).  The Veteran and others reported that he has been traumatized since the reported in-service motor vehicle accident and subsequent assaults.  See, e.g., Statement, mother (October 28, 2004).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from January 2017 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from January 2017 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's April 2015 VA psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the April 2015 VA psychiatric examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify any acquired psychiatric disorder, other than depression, the Veteran has had since October 2004, even if such has resolved.  The examiner is to apply the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should specifically address the Veteran's diagnoses of PTSD, to include whether such were valid.  See, e.g., Dr. D.M.L.G. (February 2006); VA treatment record (January 9, 2007).

(B)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder is related to service.  The examiner should specifically address Dr. D.M.L.G.'s February 2006 opinion that the Veteran's current PTSD is related to the reported in-service sexual assault.

(C)  If PTSD is diagnosed, the examiner is asked to review the record for evidence that corroborates the Veteran's reported in-service personal assaults.  The examiner is to consider evidence beyond the service records, to include statements from the Veteran, fellow soldiers, and family members as well as evidence of behavioral changes, to include reassignments, deterioration in work performance, substance abuse, and episodes of panic, anxiety, or depression; or unexplained economic or social behavior changes.

In offering the foregoing opinions, the examiner's attention is directed to the following:

* The July 1972 enlistment examination showing a normal psychiatric system;
* The November 22, 1972, transfer sheet, showing that the Veteran was absent from training from November 13-22, 1972, for investigation and pre-trial conference;
* Statements from fellow soldiers who witnessed the Veteran being taken into custody and assaulted.  (see Statement, P. Thomas, November 29, 2008; Statement, C. Chache, December 12, 2003); 
* The Veteran's report that he was sexually assaulted while incarcerated during the November 13-22 investigation;
* The November 22, 1972, disposition form, showing that that upon his release back to service, the Veteran was immediately transferred to a different unit on the basis of "unsat conduct;"
* Statement form a fellow soldier who witnessed the Veteran's commanding officer as well as his belief that the commanding officer harassed the Veteran because he was black (see Statement, C. Chache, December 12, 2003);
* The January 22, 1973, mental status evaluation, noting "depressed mood" and that "probable effectiveness of further rehabilitation" was poor with an impression was no significant mental illness;
* The January 1973 separation examination showing a normal psychiatric system; and
* Post-service records showing psychiatric complaints as early as March 1976; diagnoses of several psychiatric disorders as early as October 1992; and post-service unemployment and substance abuse.

The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed psychiatric disorder.  A complete rationale should be provided for any opinion expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


